Case 6:20-cr-00078-PGB-DCI Document 34 Filed 08/19/20 Page 1 of 1 PagelD 83

UNITED STATES DISTRICT COURT
MIDDLE DisTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-cr-78-Orl-40DCI

MAX BENNETT CHAMBERS

 

NOTICE OF NO OBJECTION TO REPORT AND RECOMMENDATION

The United States of America has no objection to the Report and Recommendation issued
by the Magistrate Judge on August 19, 2020 regarding the plea of guilty entered by MAX

BENNETT CHAMBERS.

August 19, 2020

 

Assistant United States Attorney

Copies to:

United States Attorney
Counsel of Record
District Judge
